DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/27/2021. Claims 1 and 3-9 are pending with claims 2 and 10-20 cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 04/14/2021, with respect to claim 9 rejected under 35 U.S.C. 112(b) has been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 
Applicant’s arguments, see Remarks pages 5-6, with respect to claims 1-2 and 4-9 rejected under 35 U.S.C. 102(a)(1) and claim 3 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 3-9 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-9 allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A refrigerated merchandiser comprising:… a plenum defining a portion of the first air passageway and including a stepped profile configured to channel and adjust a direction of an airflow within the first air passageway prior to entering the evaporator, wherein the stepped profile of the plenum includes a plurality of sections joined by a plurality of bends, wherein the plurality of sections alternate between relatively small increases in elevation and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763